Citation Nr: 1737241	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-46 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected hearing loss disability. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected tinnitus disability. 

3.  Service connection for depression, to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer. 

4.  Service connection for a sleep disorder (claimed as insomnia), to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer. 

5.  Service connection for a seizure disorder, to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer. 

6.  Service connection for headaches, to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer. 

7.  Service connection for stroke, to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer. 

8.  Service connection for a heart disorder, to include as due to exposure to contaminated water at Camp Lejeune or as due to brain cancer.

9.  Service connection for brain cancer, to include as due to exposure to contaminated water at Camp Lejeune, or as due to exposure to Agent Orange. 

10.  Service connection for melanoma, to include as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 





FINDING OF FACT

Prior to adjudication of the appeal by the Board, VA was notified that the Veteran died in July 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, prior to adjudication of the appeal by the Board, the Veteran died in July 2017 during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be 

eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


